*390MEMORANDUM **
Alberto Ivan Landeros Garduño and Ivonne Dekarla Landeros Garduño, siblings and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and we deny the petition for review.
We agree with the BIA’s conclusion that because the record establishes that petitioners are ineligible for the relief sought, their due process claims fail for lack of prejudice from the alleged ineffective assistance of counsel, the actions of the IJ, and their alleged inability to apply for relief as minors. See id. at 972 (requiring a showing that IJ’s conduct may have affected the outcome of proceedings); see also Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003) (requiting a showing that attorney’s conduct may have affected the outcome of proceedings).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.